DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features “a first storage capacitor” and “a second storage capacitor” in claims 9 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (“Lee”) (US 2014/0218347 A1).
Regarding claim 1, Lee discloses a drive circuit (e.g., fig. 1) comprising:
a plurality of pixels (PX), wherein the pixel comprises a first subpixel (PEa) and a second subpixel (PEb); and
a switching circuit (QT1 and QT2) wherein the first subpixel and the second subpixel are respectively connected to ground (e.g., gate-off voltage) through the switching circuit (paras. 0060-0063 and 0068-0069).
Regarding claim 15, Lee discloses a display panel, comprising:

a drive circuit, wherein the drive circuit comprises a plurality of pixels (PX) and a switching circuit (QT1 and QT2), the pixel comprises a first subpixel (PEa) and a second subpixel (PEb), the first subpixel and the second subpixel are respectively connected to ground (e.g., gate-off voltage) through the switching circuit (e.g., IC chip), the switching circuit is disposed in the non-display area, and the switching circuit and the array substrate are formed through a common array (display panel array) manufacture procedure (paras. 0060-0063 and 0068-0069).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shiomi (US 2012/0086743 A1).

Lee does not specifically disclose the first subpixel and the second subpixel are red subpixels; the third subpixel and the fourth subpixel are green subpixels, and the fifth subpixel and the sixth subpixel are blue subpixels.
In a similar field of endeavor, Shiomi discloses a first subpixel and a second subpixel are red subpixels; a third subpixel and a fourth subpixel are green subpixels, and a fifth subpixel and a sixth subpixel are blue subpixels (fig. 2, para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the color sub-pixels as taught by Shiomi in the system of Lee in order to optimize the lifetime of RGB pixels.
Regarding claims 3 and 17, the combination of Lee and Shiomi discloses the first subpixel and the second subpixel each comprise a red subpixel, a green subpixel, and a blue subpixel, and the red subpixel, the green subpixel, and the blue subpixel are respectively connected to the ground through the switching circuit (paras. 0068-0069 of Lee).
Regarding claims 4 and 18, the combination of Lee and Shiomi discloses the first subpixel (PEa) and the second subpixel (PEb) are respectively connected to a data line (D1) through the switching circuit (QT1 and QT2); and
when the switching circuit works, at least one of the first subpixel and the second subpixel is connected to the data line (paras. 0068-0069 of Lee).
Claims 5-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shiomi and further in view of Park et al. (“Park”) (US 2013/0258224 A1).
Regarding claims 5-7 and 19, the combination of Lee and Shiomi discloses the switching circuit comprises a grounding switching circuit (QT1 and QT2), the grounding switching circuit comprises a third switching tube and a fourth switching tube (QT1 and QT2); a source of the fourth switching tube (QT2) is connected to a data line (D1) (paras. 0068-0069 of Lee).
The combination of Lee and Shiomi does not specifically disclose “the third switching tube… the second subpixel”.
In a similar field of endeavor, Park discloses a grounding switching circuit (302, fig. 3) comprising a third switching tube (N3) is a switching tube whose control end is on with negative polarity, and a fourth switching tube (P4) is a switching tube whose control end is on with positive polarity;
gates of the third switching tube and the fourth switching tube are connected to each other and are connected to a grounding control signal (GND);
a source of the third switching tube (N3) is connected to the ground, and a drain of the third switching tube is connected to source ends of the first subpixel and the second subpixel (via the OUT signal); and
a drain of the fourth switching tube (P4) is connected to the source ends of the first subpixel and the second subpixel (via the OUT signal) (paras. 0024-0025).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the grounding switching circuit as .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Shiomi and Park and further in view of Duan (US 2014/0159798 A1).
Regarding claim 8, the combination of Lee, Shiomi and Park does not specifically disclose a gate switching circuit;
the first subpixel and the second subpixel are respectively connected to a scanning line through the gate switching circuit; and
when one of the first subpixel and die second subpixel is connected to the scanning line, the other is disconnected from the scanning line.
In a similar field of endeavor, Duan discloses a gate switching circuit (11 and 12, fig. 13);
the first subpixel (21, R) and the second subpixel (22, R) are respectively connected to a scanning line (G1) through the gate switching circuit; and
when one of the first subpixel and die second subpixel is connected to the scanning line, the other is disconnected from the scanning line (paras. 0054-0057).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the invention to incorporate the gate switching circuit as taught by Duan in the system of the combination of Lee, Shiomi and Park in order to increase lifetime of each of pixels and the display are prolonged.
Allowable Subject Matter
Claims 9-13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the claims 9-12 and 20 identify the distinct limitations “the gate switching circuit comprises a first switching tube, a second switching tube, a first storage capacitor, and a second storage capacitor, the first switching tube is a switching tube whose control end is on with negative polarity, and the second switching tube is a switching tube whose control end is on with positive polarity; a source of the first switching tube is connected to the scanning line, and a drain of the first switching tube is connected to gate ends of the first storage capacitor and the first subpixel; a source of the second switching tube is connected to the scanning line, and a drain of the second switching tube is connected to gate ends of the second storage capacitor and the second subpixel; and gates of the first switching tube and the second switching tube are connected to each other and are connected to the gate switching signal”.
Claim 14 is allowed.
The following is an examiner’s statement of reasons for allowance: the independnet claim 14 identifies the distinct limitations “the switching circuit comprises a gate switching circuit, the gate switching circuit comprises a first switching tube … is connected to the source ends of the first subpixel and the second subpixel”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kimura et al. (US 2011/0285930 A1) disclose a liquid crystal display device in which image burn-in is suppressed is provided.
Xue et al. (US 2020/0242997 A1) disclose a display driving circuit comprising a control sub-circuit, configured to control turn-on or turn-off of the switch sub-circuit, so that the plurality of pixels of the display panel are driven in a first mode or in a second mode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693